IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                October 24, 2007
                                 No. 06-40908
                              Conference Calendar            Charles R. Fulbruge III
                                                                     Clerk

ROBERT JESSE SMALLWOOD

                                            Petitioner-Appellant

v.

UNITED STATES OF AMERICA

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 1:06-CV-28


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Robert Jesse Smallwood, federal prisoner # 42708-080, filed this petition
pursuant to 28 U.S.C. § 2241.          He argues that: (1) his sentence is
unconstitutional in light of United States v. Booker, 543 U.S. 220 (2005), Blakely
v. Washington, 542 U.S. 296 (2004), and Apprendi v. New Jersey, 530 U.S. 466
(2000); and (2) that a 28 U.S.C. § 2255 motion is inadequate and ineffective to
test the legality of his detention.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-40908

      Section 2255 provides the primary means of collaterally attacking a
federal sentence based on errors that occurred at or prior to sentencing. Cox v.
Warden, 911 F.2d 1111, 1113 (5th Cir. 1990). A § 2241 petition attacking the
imposition of a federally imposed sentence may be considered only where the
petitioner establishes that § 2255 is “inadequate or ineffective to test the legality
of his detention.” Id. (internal quotation and citations omitted). Smallwood
bears the burden of showing that a § 2255 motion is an inadequate vehicle in
which to bring his claims into federal court. McGhee v. Hanberry, 604 F.2d 9, 10
(5th Cir. 1979). Claims based on Apprendi, Blakely, and Booker do not fall under
the savings clause of § 2255. Padilla v. United States, 416 F.3d 424, 426-27 (5th
Cir. 2005); Wesson v. U.S. Penitentiary Beaumont, Tx., 305 F.3d 343, 346-47 (5th
Cir. 2002). Therefore, the district court did not err in dismissing Smallwood’s
§ 2241 petition. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2